DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US Pat. App. Pub. No. 2012/0328913).
With respect to claim 1, Chuang discloses a seal plate (FIG. 3A, element 12) that seals an opening part of a capacitor case (see FIG. 3A, element 10), the seal plate comprising: a main body part (see element 12) including a through-hole (see element 140) for discharging a gas in the capacitor case; a pressure valve (see FIG. 3A, element 18) arranged to cover the through-hole and including a valve body part (see element 22) allowing passage of the gas; a storage part formed in the through-hole to receive the valve body part expanded due to a pressure in the capacitor case (see the chamber in which element 22 resides); and a stopper (see FIG. 3B, the top of the chamber which stops the movement of body 22) that includes an opening part (see opening 142) for discharging the gas passing through the 
With respect to claim 13, Chuang discloses a capacitor (see paragraph [0012]) comprising: a capacitor element (see paragraph [0027]); a capacitor case storing the capacitor element (see FIG. 3A, elements 10/12); and a seal plate (see FIG. 3A, element 12) sealing the opening part of the capacitor case, wherein the seal plate includes a main body part (see element 12) including a through-hole (see element 140) for discharging a gas in the capacitor case; a pressure valve (see FIG. 3A, element 18) arranged to cover the through-hole and including a valve body part (see element 22) allowing passage of the gas; a storage part formed in the through-hole to receive the valve body part expanded due to a pressure in the capacitor case (see the chamber in which element 22 resides); and a stopper (see FIG. 3B, the top of the chamber which stops the movement of body 22) that includes an opening part (see opening 142) for discharging the gas passing through the valve body part and that comes into contact with the valve body part in the storage part to deform the valve body part.
With respect to claim 14, Chuang discloses a method for manufacturing a seal plate that seals an opening part of a capacitor case, the method comprising: forming a main body part (see FIG. 3A, element 12) including a through-hole (see FIG. 3A, element 140) for discharging a gas in the capacitor case; disposing, on the through-hole, a pressure valve including a valve body part allowing passage of the gas (see FIG. 3A, element 18); and disposing, in the through-hole, a stopper that includes an opening part for discharging the gas passing through the valve body part and that comes into contact with the valve body part to deform the valve body part in a storage part receiving the valve body part expanded due to an internal pressure in the capacitor case (see FIG. 3A, element 22).



Allowable Subject Matter
Claims 2-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 2, 15, and 20, the prior art fails to teach, or fairly suggest, that the stopper comes into contact with a portion of the valve body part in the storage part to allow the valve body part to expand in multiple stages, when taken in conjunction with the limitations of the respective base claims.  Claims 3-12 and 16-19 are allowable based on their dependency from claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848